DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application.
Applicant’s arguments about claim rejections 35 USC 103 on claims 1-20, filed 10/29/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chandra. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandra et al. (U.S. Publication Number 9,396,341, hereafter referred to as “Chandra”).
Regarding claim 1, Chandra teaches a method, comprising: 
determining, by a system comprising a processor, that a first storage device comprises first data and second data, wherein the first data and the second data are data of an object, wherein the first data is stored in a first data chunk of the first storage device, and wherein the second data is stored in a second data chunk of the first storage device (column 6 lines 4-28 and Fig. 4: “In the illustrated example, the first tenant 415A has a first client 420A that includes a first tdata made up of a first set of rdata objects 425A to be encrypted and backed up to the cloud storage server. The tdata can be broken into many smaller rdata object that may be referred to as a fixed or variable sized chunk or block. An rdata object may be include a small portion of a file.” Examiner interprets that the first client includes a first set of rdata objects as claimed first storage device comprises first data and second data.);
facilitating, by the system, a replication of the first data and the second data at the second storage device based on a replication request for the replication of the first data and the second data (column 5 lines 48-55 and Fig. 4: discussing about multiple clients of a tenant can store backup data into a cloud storage system. Examiner interprets that multiple clients of a tenant can store backup data into a cloud storage system as claimed replication of the first data and the second data at the second storage device.), wherein the facilitating the replication comprises: 
determining a fingerprint for a data portion associated with the first data and the second data (column 10 lines 22-27 and Fig. 12: “In a step 815, the storage server receives from the tenants set of fingerprints and encrypted first set of rdata objects.”),
comparing the fingerprint to fingerprints of existing data portions, wherein the fingerprint is a hash value of the data portion (column 10 lines 22-27 and Fig. 12: “In a step 820, the system compares the received fingerprints with the set of base fingerprints to determine whether there is a previously stored fingerprint that matches the received fingerprint.”; column 6 lines 36-41: “A fingerprint function is a type of hash function that can be used to uniquely identify a block of rdata.”), and 
based on the fingerprint being determined not to match the fingerprints of existing data portions, performing the replication of the first data and the second data (column 10 lines 28-33 and Fig. 12: “If there is not a match, in step 825, the rdata object for the received fingerprint is encrypted with an assigned SUK in step 823 and the encrypted rdata is stored at the cloud storage server 835. In other words, the encrypted rdata object associated with the received new and unique fingerprint is retained at the cloud storage server.” Examiner interprets that if there is not a match, the encrypted rdata and 
based on the fingerprint being determined to match at least one fingerprint of the fingerprints of existing data portions, facilitating, by the system, a transmission of a set of identifying information associated with the first data and the second data from the first storage device to the second storage device and without the replication of the first data and the second data, wherein the set of identifying information comprises an indication of a placeholder that identifies the first data as being copied to a first backup copy of the first data chunk at the second storage device and the second data as being copied to a second backup copy of the second data chunk at the second storage device (column 10 lines 39-47 and Fig. 12: “If, however, there is a match, in step 830, the received fingerprint is associated with a previously stored rdata object having a matching fingerprint. The encrypted data object for the received fingerprint can then be disregarded, purged, or not stored at the cloud storage server at step 835. That is, the new rdata object will not be saved because it is identical to a previously stored rdata object.” Examiner interprets that the received fingerprints at the cloud storage server from the first client as claimed transmission of a set of identifying information associated with the first data and the second data from the first storage device to the second storage device. Examiner interprets that if there is a match, the encrypted data object for the received fingerprint can then be disregarded, purged, or not stored at the cloud storage server as claimed transmission of a set of identifying information associated 

Regarding claim 2, Chandra teaches wherein the transmission is a first transmission, and wherein the set of identifying information is a first set of first identifying information, and wherein the determining comprises facilitating a second transmission to the second storage device, the second transmission comprises the first set of first identifying information and a second set of second identifying information associated with the second data (column 10 lines 28-38 and Fig. 12: “If there is not a match, in step 825, the rdata object for the received fingerprint is encrypted with an assigned SUK in step 823 and the encrypted rdata is stored at the cloud storage server 835. In other words, the encrypted rdata object associated with the received new and unique fingerprint is retained at the cloud storage server.”; column 10 lines 39-47 and Fig. 12: “If, however, there is a match, in step 830, the received fingerprint is associated with a previously stored rdata object having a matching fingerprint. The encrypted data object for the received fingerprint can then be disregarded, purged, or not stored at the cloud storage server at step 835.”).

Regarding claim 3, Chandra teaches wherein the facilitating the replication comprises receiving, from the second storage device, a first indication that the second set of second identifying information is not retained at the second storage device (column 10 lines 39-47 and Fig. 12: “If, however, there is a match, in step 830, the received fingerprint is associated with a previously stored rdata object having a 

Regarding claim 4, Chandra teaches wherein the facilitating the first transmission comprises receiving, from the second storage device, a second indication that the first set of first identifying information is retained at the second storage device (column 10 lines 28-38 and Fig. 12: “If there is not a match, in step 825, the rdata object for the received fingerprint is encrypted with an assigned SUK in step 823 and the encrypted rdata is stored at the cloud storage server 835. In other words, the encrypted rdata object associated with the received new and unique fingerprint is retained at the cloud storage server. The SUK encrypted fingerprint can then be transmit to the tenant that transmitted the rdata to the storage system 839.” Examiner interprets that the SUK encrypted fingerprint can then be transmit to the tenant indicates the encrypted data object for the received fingerprint is stored at the cloud storage server as claimed 

Regarding claim 7, Chandra teaches wherein the facilitating the transmission of the set of identifying information comprises mitigating a processing intensity of data deduplication based on sharing the fingerprint determined for the data portion (column 9 lines 59-65: “In a step 540, the rdata objects are deduplicated and encrypted at the cloud storage system. With reference to FIG. 4, in the illustrated embodiment, the cloud storage system includes a deduplication engine 440. Although the deduplication engine is shown within the cloud server, it should be appreciated that the deduplication engine can execute within an appliance separate from the server.”).

Regarding claim 8, Chandra teaches wherein the set of identifying information is a first set of first identifying information, and the method further comprises: maintaining, by the system and at the first storage device, the first set of first identifying information for the first data, and a second set of second identifying information for the second data; and maintaining, by the system and at the second storage device, the first set of first identifying information for the first data, and the second set of second identifying information for the second data (column 10 lines 22-27 and Fig. 12: “In a step 815, the storage server receives from the tenants set of fingerprints and encrypted first set of rdata objects.” Examiner interprets that the tenant clients and the storage server as claimed first storage device and second storage device. Examiner interprets that the storage server receives from the tenants set of fingerprints, means for both the tenant 

Regarding claim 10, Chandra teaches a system, comprising: 
a processor (column 4 lines 33-43 and Fig. 3: discussing about computer system 201 further includes subsystems such as central processor 302, system memory 304); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (column 4 lines 33-43 and Fig. 3: discussing about system memory 304), comprising: 
facilitating a replication, from a source storage device to a destination storage device, of a data object (column 5 lines 48-55 and Fig. 4: discussing about multiple clients of a tenant can store backup data into a cloud storage system. Examiner interprets that multiple clients of a tenant can store backup data into a cloud storage system as claimed a replication, from a source storage device to a destination storage device, of a data object.) that comprises first data stored in a first data chunk of the source storage device and second data stored in a second data chunk of the source storage device (column 6 lines 4-28 and Fig. 4: “In the illustrated example, the first tenant 415A has a first client 420A that includes a first tdata made up of a first set of rdata objects 425A to be encrypted and backed up to the cloud storage server. The tdata can be broken into many smaller rdata object that may be referred to as a fixed or variable sized chunk or block. An rdata object may be include a small portion of a file.” wherein the facilitating the replication comprises: 
determining a fingerprint for the data object, wherein the fingerprint is a hash value of the data object (column 10 lines 22-27 and Fig. 12: “In a step 815, the storage server receives from the tenants set of fingerprints and encrypted first set of rdata objects.”; column 6 lines 36-41: “A fingerprint function is a type of hash function that can be used to uniquely identify a block of rdata.”),
comparing the fingerprint to fingerprints of existing data portions at the destination storage device (column 10 lines 22-27 and Fig. 12: “In a step 820, the system compares the received fingerprints with the set of base fingerprints to determine whether there is a previously stored fingerprint that matches the received fingerprint.”), and 
based on a first result of the comparing indicating that the fingerprint does not match at least one fingerprint of the fingerprints, performing the replication (column 10 lines 28-33 and Fig. 12: “If there is not a match, in step 825, the rdata object for the received fingerprint is encrypted with an assigned SUK in step 823 and the encrypted rdata is stored at the cloud storage server 835. In other words, the encrypted rdata object associated with the received new and unique fingerprint is retained at the cloud storage server.” Examiner interprets that if there is not a match, the encrypted rdata object associated with the received new and unique fingerprint is retained at the cloud and
based on a second result of the comparing indicating that the fingerprint matches at least one fingerprint of the fingerprints, facilitating a transmission, to the destination storage device, of a set of identifying information associated with the first data and the second data from the source storage device based on a second determination that the second data is stored at the destination storage device, wherein the destination storage device, in an absence of receipt of replication of the first data and the second data, retrieves the first data and the second data locally based on the set of identifying information (column 10 lines 39-47 and Fig. 12: “If, however, there is a match, in step 830, the received fingerprint is associated with a previously stored rdata object having a matching fingerprint. The encrypted data object for the received fingerprint can then be disregarded, purged, or not stored at the cloud storage server at step 835. That is, the new rdata object will not be saved because it is identical to a previously stored rdata object.” Examiner interprets that the received fingerprints at the cloud storage server from the first client as claimed transmission of a set of identifying information associated with the first data and the second data from the source storage device to the destination storage device. Examiner interprets that if there is a match, the encrypted data object for the received fingerprint can then be disregarded, purged, or not stored at the cloud storage server as claimed transmission of a set of identifying information associated with the first data and the second data from the source storage device to the destination storage device wherein the destination storage device in an absence of receipt of replication of the first data and the second data.).

Regarding claim 14, Chandra teaches wherein the source storage device and the destination storage device are storage devices of an elastic cloud storage system (column 5 lines 48-55 and Fig. 4: discussing about multiple clients of a tenant can store backup data into a cloud storage system).

Regarding claim 16, Chandra teaches wherein the facilitating the transmission of the set of identifying information comprises mitigating processing intensity of data deduplication between the source storage device and the destination storage device based on sharing the fingerprint determined for the first data and the second data. (column 9 lines 59-65: “In a step 540, the rdata objects are deduplicated and encrypted at the cloud storage system. With reference to FIG. 4, in the illustrated embodiment, the cloud storage system includes a deduplication engine 440. Although the deduplication engine is shown within the cloud server, it should be appreciated that the deduplication engine can execute within an appliance separate from the server.”).

Regarding claim 17, Chandra teaches a non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations (column 2 lines 40-51: discussing about a computer-readable medium such as a computer-readable storage medium containing computer-readable instructions or computer program code), comprising:
conveying, from a local storage device to a remote storage device, a request for information related to whether the remote storage device comprises a first fingerprint calculated for a first data portion and a second fingerprint calculated for a second data portion (column 10 lines 22-27 and Fig. 12: “In a step 815, the storage server receives from the tenants set of fingerprints and encrypted first set of rdata objects.” Examiner interprets that receiving from the tenants set of fingerprints as claimed request for information related to whether the remote storage device comprises a first fingerprint.), wherein the first fingerprint and the second fingerprint are respective hash values for the first data portion and the second data portion, respectively (column 6 lines 36-41: “A fingerprint function is a type of hash function that can be used to uniquely identify a block of rdata.”), wherein the first data portion and the second data portion are data portions of a data object, and wherein the first data portion is stored in a first data chunk of the local storage device and the second data portion is stored in a second data chunk of the local storage device (column 6 lines 4-28 and Fig. 4: “In the illustrated example, the first tenant 415A has a first client 420A that includes a first tdata made up of a first set of rdata objects 425A to be encrypted and backed up to the cloud storage server. The tdata can be broken into many smaller rdata object that may be referred to as a fixed or variable sized chunk or block. An rdata object may be include a small portion of a file.” Examiner interprets that the first client includes a first set of rdata objects as claimed the first data portion is stored in a first data chunk of the local storage device and the second data portion is stored in a second data chunk of the local storage device.); and
based on a first receipt of a first indication that the remote storage device does not recognize the first fingerprint and the second fingerprint, sending, from the local storage device to the remote storage device, information that comprises the first data portion and the second data portion (column 10 lines 22-33 and Fig. 12: “In a step 820, the system compares the received fingerprints with the set of base fingerprints to determine whether there is a previously stored fingerprint that matches the received fingerprint. If there is not a match, in step 825, the rdata object for the received fingerprint is encrypted with an assigned SUK in step 823 and the encrypted rdata is stored at the cloud storage server 835. In other words, the encrypted rdata object associated with the received new and unique fingerprint is retained at the cloud storage server.” Examiner interprets that if there is not a match, the encrypted rdata object associated with the received new and unique fingerprint is retained at the cloud storage server as claimed sending from the local storage device to the remote storage device information that comprises the first data portion and the second data portion.); and
based on a second receipt of a second indication that the remote storage device recognizes the first fingerprint and the second fingerprint, sending, from the local storage device to the remote storage device, a placeholder that comprises a set of identifying information associated with the first data portion and the second data portion without performing a replication of the first data portion and the second data portion, wherein the set of identifying information comprises a first placeholder for the first data portion in the first data chunk and a second placeholder for the second data portion in the second data chunk (column 10 lines 39-47 and Fig. 12: “If, however, there is a match, in step 830, the received fingerprint is associated with a previously stored rdata object having a matching fingerprint. The encrypted data object for the received fingerprint can then be disregarded, purged, or not stored at the cloud storage server at step 835. That is, the new rdata object will not be saved because it is identical to a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Avati et al (U.S. Publication Number 2018/0213035, hereafter referred to as “Avati”).  
Regarding to claim 5, Chandra teaches the method of claim 1 as discussed above. Chandra does not explicitly teach wherein the first storage device and the second storage device are geographically distributed devices.
Avati teaches wherein the first storage device and the second storage device are geographically distributed devices (para [0011]: discussing about a distributed file system may comprise two or more server clusters which may reside in geographically distributed locations; para [0020]: discussing about master cluster 150A and one or more slave clusters 150B may reside in geographically distributed locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method data encryption in a de-duplicating storage of Chandra with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 6, Chandra teaches the method of claim 1 as discussed above. Chandra does not explicitly teach wherein the facilitating the transmission of the set of identifying information comprises mitigating an amount of inter-zone network traffic between the first storage device and the second storage device.
wherein the facilitating the transmission of the set of identifying information comprises mitigating an amount of inter-zone network traffic between the first storage device and the second storage device (abstract: discussing about receiving, by a processing device, an index node number identifying a first index node associated with a file residing on a first file server, the first index node referencing a physical location of contents of the file; identifying a replica of the file residing on a second file server; assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that file replication using only index node number so it would reduce the bandwidth of the networks between first file server and second file server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method data encryption in a de-duplicating storage of Chandra with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 11, Chandra teaches the system of claim 10 as discussed above. Chandra does not explicitly teach accessing a data store of the destination storage device to obtain the first data and the second data based on the set of identifying information; and filling a first placeholder location with the first data and a second placeholder location with the second data.
accessing a data store of the destination storage device to obtain the first data and the second data based on the set of identifying information; and filling a first placeholder location with the first data and a second placeholder location with the second data (abstract: discussing about identifying a replica of the file residing on a second file server; assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that identifying a replica of the file residing on a second file server as claimed accessing a data store of the destination storage device. Examiner interprets that assigning the index node number of the first index node to a second index node on the second file server as claimed filling a placeholder location with the second data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method data encryption in a de-duplicating storage of Chandra with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 15, Chandra teaches the system of claim 10 as discussed above. Chandra does not explicitly teach wherein the facilitating the transmission of the set of identifying information comprises reducing inter-zone network traffic between the source storage device and the destination storage device.
wherein the facilitating the transmission of the set of identifying information comprises reducing inter-zone network traffic between the source storage device and the destination storage device (abstract: discussing about receiving, by a processing device, an index node number identifying a first index node associated with a file residing on a first file server, the first index node referencing a physical location of contents of the file; identifying a replica of the file residing on a second file server; assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that file replication using only index node number so it would reduce the bandwidth of the networks between first file server and second file server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method data encryption in a de-duplicating storage of Chandra with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 18, Chandra teaches the medium of claim 17 as discussed above. Chandra does not explicitly teach facilitating retrieval of the first data portion and the second data portion internally at the remote storage device; and inserting the first data portion in the first placeholder and the second data portion in the second placeholder.
facilitating retrieval of the first data portion and the second data portion internally at the remote storage device (abstract: discussing about identifying a replica of the file residing on a second file server); and 
inserting the first data portion in the first placeholder and the second data portion in the second placeholder (abstract: discussing about assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server, means for claimed inserting the second data portion in the placeholder.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method data encryption in a de-duplicating storage of Chandra with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 19, Chandra teaches the medium of claim 17 as discussed above. Chandra does not explicitly teach wherein the operations further comprise increasing a processing efficiency based on a single calculation of the first fingerprint at both the local storage device and the remote storage device as compared to separate calculations at the local storage device and the remote storage device.
wherein the operations further comprise increasing a processing efficiency based on a single calculation of the first fingerprint at both the local storage device and the remote storage device as compared to separate calculations at the local storage device and the remote storage device (Avati, abstract: discussing about assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that assigning the index node number of the first index node (on a first file server) to a second index node on the second file server, means for claimed a single calculation of the first fingerprint.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method data encryption in a de-duplicating storage of Chandra with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 20, Chandra teaches the medium of claim 17 as discussed above. Chandra does not explicitly teach deduplicating data between the local storage device and the remote storage device without copying the first data portion from the local storage device to the remote storage device.
Avati in view of Johnson teaches deduplicating data between the local storage device and the remote storage device without copying the first data portion from the local storage device to the remote storage device (abstract: discussing about assigning 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method data encryption in a de-duplicating storage of Chandra with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra  in view of Johnson (U.S. Patent Number 10,001,933).    
Regarding to claim 9, Chandra teaches the method of claim 1 as discussed above. Chandra does not explicitly teach wherein the determining is in response to: receiving, by the system, the replication request from the first storage device to replicate the first data and the second data at the second storage device.
Johnson teaches wherein the determining is in response to: receiving, by the system, the replication request from the first storage device to replicate the first data and the second data at the second storage device (column 18 lines 7-9 and Fig. 5A: discussing about in step 502, a request for a transaction for processing data from a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method data encryption in a de-duplicating storage of Chandra with the teaching about copying data from a source storage volume to a destination storage volumes of Johnson because it may allow for more headroom for other processing by the host device, can improve utilization of resources on the host device and can reduce cost which can result in lower costs for the end users (Johnson, column 3 lines 56-59).

Regarding to claim 12, Chandra teaches the method of claim 10 as discussed above. Chandra does not explicitly teach wherein the transmission is a first transmission, and wherein the set of identifying information associated with the second data is a first set of first identifying information, and the operations further comprising: prior to the facilitating the replication of the first data and the second data, receiving a second transmission that comprises the first set of first identifying information and a second set of second identifying information associated with the first data; facilitating, by 
Johnson teaches wherein the transmission is a first transmission, and wherein the set of identifying information associated with the second data is a first set of first identifying information, and the operations further comprising: prior to the facilitating the replication of the first data and the second data, receiving a second transmission that comprises the first set of first identifying information and a second set of second identifying information associated with the first data; facilitating, by the system, a first conveyance of a first notification that the first set of first identifying information is retained at the destination storage device (column 13 lines 19-24: discussing about one or more bits in a certain configuration register may be configured for generating one or more copies of the data for replica creation of the data read from the source storage volume for storing in the one or more destination storage volumes for the first transaction type. Examiner interprets that one or more bits in a certain configuration register for replica creation data as claimed facilitating a first conveyance of a first notification); and
facilitating, by the system, a second conveyance of a second notification that the second set of second identifying information is not retained at the destination storage device (column 13 lines 39-44: discussing about one or more bits in a certain configuration register may be configured for generating one or more copies of payload data for a transaction for storing in a snapshot storage volume along with corresponding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method data encryption in a de-duplicating storage of Chandra with the teaching about copying data from a source storage volume to a destination storage volumes of Johnson because it may allow for more headroom for other processing by the host device, can improve utilization of resources on the host device and can reduce cost which can result in lower costs for the end users (Johnson, column 3 lines 56-59).

Regarding to claim 13, Chandra in view of Johnson teaches determining that a first chunk of data at the destination storage device comprises the second data, and wherein the first chunk of data is duplicated across a second chunk of data and a third chunk of data (Chandra, column 6 lines 4-28 and Fig. 4: “In the illustrated example, the first tenant 415A has a first client 420A that includes a first tdata made up of a first set of rdata objects 425A to be encrypted and backed up to the cloud storage server. The tdata can be broken into many smaller rdata object that may be referred to as a fixed or variable sized chunk or block. An rdata object may be include a small portion of a file.”; column 9 lines 25-38: “Before storing it in the storage system, the tdata 615 may be chunked and broken into smaller rdata pieces 620 for uploading to the cloud storage server.”  Examiner interprets that smaller rdata object that may be referred to as a fixed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Number US 8,768,898 B1 by Trimmer et al. teaches a data manipulation command is created on a computing device, wherein the computing device is separate from the storage device.  
U.S. Patent Number 10,592,587 B2 by Ciabarra et al. teaches a capture system may perform processing on a document to determine content (e.g., text) most likely to appear in the document, such as a layout of a view. The content most likely to appear in a document may be the content for which the capture system generates hashed data (e.g., a fingerprint).
U.S. Publication Number 2019/0034507 A1 by Duttagupta et al. teaches the one or more data identifiers of the portion of the second version of the data that is different from the first version of the data are identified and sent. A response indicating which of the data portions corresponding to the sent one or more data identifiers are requested to be provided for replication is received

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

November 19, 2021